               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                         1:19 CR 28 MR WCM

UNITED STATES OF AMERICA                    )
                                            )
      v.                                    )           ORDER
                                            )
RODNEY DEJUAN ALLISON                       )
___________________________________         )

      This matter is before the Court on two Applications for Writs of Habeas

Corpus ad Testificandum requested by Defendant. Docs. 260 & 261. By the

Applications, Defendant seeks writs requiring that two of his co-defendants,

Harry James Odum and Jeffrey Allen Wright, be transported so that they may

appear and testify at Defendant’s sentencing.

      “In exercising its discretion to grant or deny a petition for writ of habeas

corpus ad testificandum at sentencing, a district court should consider (1) the

possible effect of the proffered testimony on the Guidelines, (2) ‘the time,

expenses, delay, and resources that would have to be expended to produce the

witness,’ and (3) the availability of other alternatives such as ‘a stipulation, an

affidavit, testimony over the telephone, etc.’” United States v. Johnson, 554

Fed.Appx. 139, 140 (4th Cir. 2014) (per curium) (unpubl.) (quoting United

States v. Garrard, 83 F.3d 889, 893 (7th Cir. 1996)). The Fourth Circuit has

affirmed the denial of a writ of habeas corpus ad testificandum where the time,

expense, delay, and resources to produce the witnesses would be significant



     Case 1:19-cr-00028-MR-WCM Document 262 Filed 10/08/20 Page 1 of 2
and the defendant failed to provide a “clear forecast of these witnesses’ likely

testimony—beyond his own claim that they were lying—and thus did not

adequately demonstrate that they were necessary or relevant to the issues to

be resolved during the sentencing hearing.” Id. at 140-41.

      Here, the Applications provide that Mr. Odum is currently incarcerated

in Atlanta, Georgia and that Mr. Wright is currently incarcerated in Edgefield,

South Carolina. Docs. 260 & 261.        Defendant’s sentencing is scheduled to

occur on October 22, 2020 in Asheville, North Carolina. The Applications do

not, though, provide sufficient information for the undersigned to assess the

requests under the applicable factors, including why the testimony of Mr.

Odum or Mr. Wright is necessary or relevant to Defendant’s sentencing.

      IT IS THEREFORE ORDERED that the Applications for Writ of Habeas

Corpus ad Testificandum (Docs. 260 and 261) are DENIED WITHOUT

PREJUDICE.



                                Signed: October 8, 2020




     Case 1:19-cr-00028-MR-WCM Document 262 Filed 10/08/20 Page 2 of 2
